                  Case 19-10488-KBO              Doc 309       Filed 05/28/19         Page 1 of 14



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    Z GALLERIE, LLC, et al., 1                                       ) Case No. 19-10488 (LSS)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                            NOTICE OF FILING OF PLAN SUPPLEMENT

       PLEASE TAKE NOTICE THAT the above-captioned debtors and debtors in possession
(the “Debtors”) hereby file this plan supplement (the “Plan Supplement”) in support of the First
Amended Joint Plan of Reorganization of Z Gallerie, LLC and Z Gallerie Holding Company, LLC
Pursuant to Chapter 11 of the Bankruptcy Code (as may be modified, amended, or supplemented
from time to time, the “Plan”); 2

        PLEASE TAKE FURTHER NOTICE THAT this Plan Supplement includes the current
drafts of the following documents as may be modified, amended, or supplemented from time to
time in accordance with the Plan: 3

             •   Exhibit A—Schedule of Assumed Executory Contracts and Unexpired Leases;

             •   Exhibit B—Schedule of Rejected Executory Contracts and Unexpired Leases; and

             •   Exhibit C—Schedule of Retained Causes of Action.


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Z Gallerie, LLC (3816) and Z Gallerie Holding Company, LLC (5949). The location of the Debtors’
      service address is: 1855 West 139th Street, Gardena, CA 90249.

2
      Capitalized terms used and not defined herein have the meanings given to them in the Plan.
3
      As announced on May 24, 2019, the Debtors and the Winning Bidder entered into the Plan Support Agreement
      regarding the Plan, pursuant to which the parties will consummate the Sale Transaction [Docket No. 300,
      Exhibit A]. The Winning Bidder is conducting ongoing diligence and may determine to modify the schedules
      contained herein.

      Pursuant to a revised Plan with respect to the Sale Transaction which will be filed as soon as reasonably
      practicable, the Winning Bidder reserves the right to modify the Schedule of Assumed Executory Contracts and
      Unexpired Leases and Schedule of Rejected Executory Contracts and Unexpired Leases as follows: (i) with
      respect to Unexpired Leases, through and including the Confirmation Date and (ii) with respect to Executory
      Contracts, through and including ninety (90) days following the Effective Date.

      The Winning Bidder is finalizing the New Organizational Documents and Exit Credit Agreement Documents,
      and the Debtors will file such documents as soon as reasonably practicable following their completion.
             Case 19-10488-KBO          Doc 309      Filed 05/28/19     Page 2 of 14



        PLEASE TAKE FURTHER NOTICE THAT the documents contained in the Plan
Supplement are integral to, and are considered part of, the Plan. If the Plan is approved, the
documents contained in the Plan Supplement will be approved by the Bankruptcy Court pursuant
to the Confirmation Order.

       PLEASE TAKE FURTHER NOTICE THAT certain documents, or portions thereof,
contained in the Plan Supplement remain subject to ongoing review, revision, and further
negotiation among the Debtors and interested parties with respect thereto. The Debtors, with the
consent of the Winning Bidder, reserve the right to alter, amend, modify, or supplement any
document in this Plan Supplement in accordance with the Plan at any time before the Effective
Date of the Plan or any such other date as may be provided for by the Plan or by order of the
Bankruptcy Court; provided that if any document in this Plan Supplement is altered, amended,
modified, or supplemented in any material respect prior to the date of the Confirmation Hearing,
the Debtors will file a blackline of such document with the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE THAT the Debtors will seek confirmation of the
Plan at the Confirmation Hearing scheduled for June 11, 2019, at 10:00 a.m. prevailing Eastern
Time, before the Honorable Laurie Selber Siverstein, in the United States Bankruptcy Court for
the District of Delaware, located at 824 N. Market St., Willington, Delaware.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan is June 4, 2019, at 4:00 p.m. prevailing Eastern Time (the “Confirmation Objection
Deadline”); provided that any objection to the Plan Supplement may be raised at the Confirmation
Hearing. Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules,
the Bankruptcy Local Rules, and any orders of the Court; (c) state, with particularity, the basis and
nature of any objection to the Plan and, if practicable, a proposed modification to the Plan that
would resolve such objection; and (d) be filed with the Court (contemporaneously with a proof of
service) on or before the Confirmation Objection Deadline.

       PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you may access (a) the
Debtors’ restructuring website at https://cases.stretto.com/zgallerie or (b) the Bankruptcy Court’s
website at http://www.deb.uscourts.gov/.



                           [Remainder of page intentionally left blank]
           Case 19-10488-KBO    Doc 309      Filed 05/28/19     Page 3 of 14



Dated: May 28, 2019            /s/ Domenic Pacitti
Wilmington, Delaware           Domenic E. Pacitti (DE Bar No. 3989)
                               Michael W. Yurkewicz (DE Bar No. 4165)
                               KLEHR HARRISON HARVEY BRANZBURG LLP
                               919 N. Market Street, Suite 1000
                               Wilmington, Delaware 19801
                               Telephone:    (302) 426-1189
                               Facsimile:    (302) 426-9193
                               -and-
                               Joshua A. Sussberg, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900
                               -and-
                               Justin R. Bernbrock (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession
            Case 19-10488-KBO        Doc 309     Filed 05/28/19   Page 4 of 14



                                         Exhibit A

             Schedule of Assumed Executory Contracts and Unexpired Leases

       Pursuant to a revised Plan with respect to the Sale Transaction which will be filed as
soon as reasonably practicable, the Winning Bidder reserves the right to modify the Schedule
of Assumed Executory Contracts and Unexpired Leases and Schedule of Rejected Executory
Contracts and Unexpired Leases as follows: (i) with respect to Unexpired Leases, through
and including the Confirmation Date and (ii) with respect to Executory Contracts, through
and including ninety (90) days following the Effective Date.
                                                      Case 19-10488-KBO          Doc 309          Filed 05/28/19             Page 5 of 14


Z Gallerie
Plan Supplement-Unexpired Leases

No                                   Counterparty Name                             State what the contract or lease is for and the nature of the debtor's   Cure Amount      Assignee (if
                                                                                                                    interest                                                 Applicable)
1    119 Leawood LLC - Town Center Crossing                                      Lease re: Store #95 (Town Center Crossing), dated 7/2/2008                         $4,839   Winning Bidder
2    119th Street Development LLC - Town Center Crossing                         Lease re: Store #95 (Town Center Crossing), dated 7/2/2008                 Included Above   Winning Bidder
3    119th Street Development LLC - Town Center Crossing                         Lease re: Store #95 (Town Center Crossing), dated 7/2/2008                 Included Above   Winning Bidder
4    119th Street Development LLC - Town Center Crossing                         Lease re: Store #95 (Town Center Crossing), dated 7/2/2008                 Included Above   Winning Bidder
5    168th and Dodge LP - The Mall in Columbia Business Trust                    Lease re: Store #70 (Mall in Columbia), dated 6/30/2017                           $10,422   Winning Bidder
6    223-1 DL Holdings - The Shops at Dos Lagos                                  Lease re: Store #89 (Dos Lagos), dated 10/6/2006                                  $17,353   Winning Bidder
7    4th Street Holdings, LLC                                                    Lease: re Store #21 and Buying Office (Berkeley) dated 10/1/1991                  $28,202   Winning Bidder
8    4th Street Holdings, LLC - Drew Properties                                  Lease: re Store #21 and Buying Office (Berkeley) dated 10/1/1991           Included Above   Winning Bidder
9    AD Pembroke Land Co - The Shops At Pembroke Gardens                         Lease re: Store #96 (Pembroke Pines), dated 8/7/2008                               $8,118   Winning Bidder
10   AD Pembroke Land Co - The Shops At Pembroke Gardens                         Lease re: Store #96 (Pembroke Pines), dated 8/7/2008                       Included Above   Winning Bidder
11   AD Pembroke Land Co - The Shops At Pembroke Gardens                         Lease re: Store #96 (Pembroke Pines), dated 8/7/2008                       Included Above   Winning Bidder
12   AD Pembroke Land Co - The Shops At Pembroke Gardens                         Lease re: Store #96 (Pembroke Pines), dated 8/7/2008                       Included Above   Winning Bidder
13   Berman Enterprises - Downtown at the Gardens Ltd                            Lease re: Store #83 (Downtown at the Gardens), dated 1/7/2006                     $11,933   Winning Bidder
14   Berman Enterprises - Downtown at the Gardens Ltd                            Lease re: Store #83 (Downtown at the Gardens), dated 1/7/2006              Included Above   Winning Bidder
15   Beverly Drive Enterprises - Beverly Drive Enterprises                       Lease re: Store #75 (Beverly Hills), dated 2/1/2005                               $17,625   Winning Bidder
16   BV Centercal, LLC                                                           Lease re: Store #76 (Bridgeport Village), dated 5/19/2005                         $12,460   Winning Bidder
17   BV Centercal, LLC                                                           Lease re: Store #76 (Bridgeport Village), dated 5/19/2005                   Inluded Above   Winning Bidder
18   CBL & Associates - JG North Raleigh LLC                                     Lease re: Store #55 (Triangle Town Center), dated 8/14/2002                        $2,501   Winning Bidder
19   City Centre Partners - Citycentre Two Partners LP                           Lease re: Store #20 (CityCentre), dated 9/12/2013                                  $9,546   Winning Bidder
20   Clearfork Retail Venture                                                    Lease re: Store #17 (Shops at Clearfork), dated 9/14/2017                         $11,072   Winning Bidder
21   Clearfork Retail Venture                                                    Lease re: Store #17 (Shops at Clearfork), dated 9/14/2017                  Included Above   Winning Bidder
22   Coventry II DDR/Trademark Montgomery Farm                                   Lease re: Store #19 (Watters Creek), dated 6/1/2013                                $3,117   Winning Bidder
23   Coventry II DDR/Trademark Montgomery Farm                                   Lease re: Store #19 (Watters Creek), dated 6/1/2013                        Included Above   Winning Bidder
24   Coventry II DDR/Trademark Montgomery Farm - Watters Creek Owner, LLC        Lease re: Store #19 (Watters Creek), dated 6/1/2013                        Included Above   Winning Bidder
25   Encinitas Town Center Assoc. - Encinitas Town Center Associates I, LLC      Lease re: Store #69 (Encinitas Ranch Town Center), dated 4/11/2015                 $8,347   Winning Bidder
26   Eskridge (E&A) LLC - Mosaic District                                        Lease re: Store #24 (Mosaic District), dated 5/26/2017                            $10,358   Winning Bidder
27   Eskridge (E&A) LLC - Mosaic District                                        Lease re: Store #24 (Mosaic District), dated 5/26/2017                     Included Above   Winning Bidder
28   Forest City - Forest City Commercial Management                             Lease re: Store #10 (Village at Gulfstream Park), dated 2/3/2011                  $11,638   Winning Bidder
29   Forest City - Forest City Commercial Management                             Lease re: Store #10 (Village at Gulfstream Park), dated 2/3/2011           Included Above   Winning Bidder
30   Forest City - KeyBank National Association                                  Lease re: Store #10 (Village at Gulfstream Park), dated 2/3/2011           Included Above   Winning Bidder
31   Forest City - KeyBank Real Estate Capital                                   Lease re: Store #10 (Village at Gulfstream Park), dated 2/3/2011           Included Above   Winning Bidder
32   FRIT San Jose Town & Country - FRIT San Jose Town & Country LLC             Lease re: Store #57 (Santana Row), dated 11/7/2002                                $15,788   Winning Bidder
33   General Growth Properties, Inc. - Crocker Downtown Development Associates   Lease re: Store #64 (Mizner Park), dated 3/15/2003                                $15,737   Winning Bidder
34   General Growth Properties, Inc. - Crocker Downtown Development Associates   Lease re: Store #64 (Mizner Park), dated 3/15/2003                         Included Above   Winning Bidder
35   General Growth Properties, Inc. - Fashion Place                             Lease re: Store #32 (Fashion Place), dated 9/14/2012                               $9,454   Winning Bidder
36   General Growth Properties, Inc. - Fashion Place, LLC                        Lease re: Store #32 (Fashion Place), dated 9/14/2012                       Included Above   Winning Bidder
37   General Growth Properties, Inc. - Fashion Show Mall LLC                     Lease re: Store #65 (Fashion Show), dated 4/12/2003                               $15,896   Winning Bidder
38   General Growth Properties, Inc. - Fashion Show Mall LLC                     Lease re: Store #65 (Fashion Show), dated 4/12/2003                        Included Above   Winning Bidder
39   General Growth Properties, Inc. - General Growth Properties, Inc.           Lease re: Store #46 (Perimeter Mall), dated 7/1/2011                              $11,441   Winning Bidder
40   General Growth Properties, Inc. - Hocker Oxmoor LLC                         Lease re: Store #87 (Oxmoor Center), dated 6/15/2006                               $7,740   Winning Bidder
                                                       Case 19-10488-KBO     Doc 309          Filed 05/28/19             Page 6 of 14


41   General Growth Properties, Inc. - Hocker Oxmoor LLC                     Lease re: Store #87 (Oxmoor Center), dated 6/15/2006               Included Above   Winning Bidder
42   General Growth Properties, Inc. - La Cantera Specialty Retail, LP       Lease re: Store #11 (La Cantera), dated 8/10/2011                          $7,782   Winning Bidder
43   General Growth Properties, Inc. - Oakbrook Center                       Lease re: Store #40 (Oakbrook Center), dated 8/28/2014                    $20,268   Winning Bidder
44   General Growth Properties, Inc. - Oakbrook Shopping Center, LLC         Lease re: Store #40 (Oakbrook Center), dated 8/28/2014             Included Above   Winning Bidder
45   General Growth Properties, Inc. - Perimeter Mall                        Lease re: Store #46 (Perimeter Mall), dated 7/1/2011               Included Above   Winning Bidder
46   General Growth Properties, Inc. - Perimeter Mall, LLC                   Lease re: Store #46 (Perimeter Mall), dated 7/1/2011               Included Above   Winning Bidder
47   General Growth Properties, Inc. - The Mall in Columbia Business Trust   Lease re: Store #70 (Mall in Columbia), dated 6/30/2017            Included Above   Winning Bidder
48   General Growth Properties, Inc. - The Shops at La Cantera Phase II      Lease re: Store #11 (La Cantera), dated 8/10/2011                  Included Above   Winning Bidder
49   Genova Burns, LLC - Paramus Design Center                               Lease re: Store #91 (Paramus Design Center), dated 2/16/2018               $9,960   Winning Bidder
50   George P. Johnson Company - Gardena Outlet                              Lease re: Store #12 (Gardena Outlet), dated 2/15/2009              Included Below   Winning Bidder
51   Highland Village LTD Partnership - Highland Village Holding, Inc.       Lease re: Store #68 (Highland Village), dated 8/2/2003                    $26,454   Winning Bidder
52   Jones Lang LaSalle - Perkins Rowe Associates II                         Lease re: Store #93 (Perkins Rowe), dated 10/26/2007                       $6,263   Winning Bidder
53   Jones Lang LaSalle - Perkins Rowe Associates II                         Lease re: Store #93 (Perkins Rowe), dated 10/26/2007               Included Above   Winning Bidder
54   Jones Lang LaSalle - PPF RTL Atlantic Town Center LLC                   Lease re: Store #80 (Atlantic Station), dated 10/25/2005                   $9,577   Winning Bidder
55   Jones Lang LaSalle - PPF RTL Atlantic Town Center LLC                   Lease re: Store #80 (Atlantic Station), dated 10/25/2005           Included Above   Winning Bidder
56   Jones Lang LaSalle - PPF RTL Atlantic Town Center LLC                   Lease re: Store #80 (Atlantic Station), dated 10/25/2005           Included Above   Winning Bidder
57   Knox St Village Holdings - Knox St Village Holdings                     Lease re: Store #51 (Knox Street), dated 4/1/2001                         $26,539   Winning Bidder
58   Macerich - Macerich Arizona Partners LLC                                Lease re: Store #18 (Kierland Commons), dated 10/1/2000                   $31,028   Winning Bidder
59   Macerich - PHXAZ Limited Partnership                                    Lease re: Store #18 (Kierland Commons), dated 10/1/2000            Included Above   Winning Bidder
60   Macerich - Scottsdale Fashion Square LLC                                Lease re: Store #16 (Scottsdale Fashion Square), dated 8/28/2010           $8,615   Winning Bidder
61   Macerich - Scottsdale Fashion Square LLC                                Lease re: Store #16 (Scottsdale Fashion Square), dated 8/28/2010   Included Above   Winning Bidder
62   Mercato, LLP managed by Madison Marquette                               Lease re: Store #9 (The Mercato), dated 2/15/2009                          $8,262   Winning Bidder
63   Millenia Crossing                                                       Lease re: Store #60 (Millenia Crossing), dated 10/18/2002                 $11,540   Winning Bidder
64   Millenia Crossing                                                       Lease re: Store #60 (Millenia Crossing), dated 10/18/2002          Included Above   Winning Bidder
65   Millenia Crossing LLC                                                   Lease re: Store #60 (Millenia Crossing), dated 10/18/2002          Included Above   Winning Bidder
66   Old Town De Lacey LLC                                                   Lease re: Store #8 (De Lacey Ave Pasadena), dated 4/28/2016               $12,288   Winning Bidder
67   Regency Galleria North                                                  Lease re: Store #42 (Dallas Galleria), dated 9/1/1999                      $5,979   Winning Bidder
68   Regency Galleria North                                                  Lease re: Store #42 (Dallas Galleria), dated 9/1/1999              Included Above   Winning Bidder
69   Regency Galleria North                                                  Lease re: Store #42 (Dallas Galleria), dated 9/1/1999              Included Above   Winning Bidder
70   Regency Galleria North                                                  Lease re: Store #42 (Dallas Galleria), dated 9/1/1999              Included Above   Winning Bidder
71   Second Paramus Associates - Paramus Design Center                       Lease re: Store #91 (Paramus Design Center), dated 2/16/2018       Included Above   Winning Bidder
72   Shops At St. Johns LLC - Shops at St. Johns                             Lease re: Store #22 (St Johns Town Center), dated 5/1/2018                $16,000   Winning Bidder
73   Simon Property Group - Arboretum at Great Hills                         Lease re: Store #92 (Arboretum), dated 3/9/2012                            $8,823   Winning Bidder
74   Simon Property Group - Del Amo Fashion Center Operating Company LLC     Lease re: Store #94 (Del Amo Fashion Center), dated 10/9/2015             $14,234   Winning Bidder
75   Simon Property Group - North George Premium Outlets                     Lease re: Store #6 (Georgia Premium Outlets), dated 4/28/2018              $4,428   Winning Bidder
76   Simon Property Group - Shops at Mission Viejo, LLC                      Lease re: Store #44 (Shops at Mission Viejo), dated 9/1/1999               $8,522   Winning Bidder
77   Simon Property Group - Shops at Sunset, LLC                             Lease re: Store #36 (The Shops at Sunset Place), dated 1/1/1999            $9,117   Winning Bidder
78   Simon Property Group - Woodfield Mall LLC                               Lease re: Store #30 (Woodfield Mall), dated 9/1/1995                      $13,096   Winning Bidder
79   Skyview Drive LLC                                                       Lease re: Atlanta Distribution Center                                     $28,530   Winning Bidder
80   SLTS Grand Avenue - SLTS Grand Avenue                                   Lease re: Store #47 (Southlake Town Square), dated 4/22/2016               $6,893   Winning Bidder
81   South Coast Plaza                                                       Lease re: Store #52 (South Coast Plaza), dated 5/5/2001                   $20,785   Winning Bidder
82   South Coast Plaza - South Coast Plaza Management Offices                Lease re: Store #52 (South Coast Plaza), dated 5/5/2001            Included Above   Winning Bidder
83   Southglenn Property Holdings LLC                                        Lease re: Store #31 (The Streets at South Glenn), dated 9/1/2013           $3,325   Winning Bidder
84   Southglenn Property Holdings LLC                                        Lease re: Store #31 (The Streets at South Glenn), dated 9/1/2013   Included Above   Winning Bidder
85   Steiner & Assoc - CBL & Associates Management Inc                       Lease re: Store #54 (Easton Gateway District), dated 8/1/2015              $8,732   Winning Bidder
                                                      Case 19-10488-KBO      Doc 309          Filed 05/28/19             Page 7 of 14


86 Steiner & Assoc - G&I VII CBL TTC LLC                                     Lease re: Store #54 (Easton Gateway District), dated 8/1/2015        Included Above   Winning Bidder
87 Taubman Centers, Inc.                                                     Lease re: Store #35 (University Town Center), dated 10/7/2014               $11,856   Winning Bidder
88 Taubman Centers, Inc.                                                     Lease re: Store #38 (Cherry Creek), dated 12/1/1999                         $14,519   Winning Bidder
89 Taubman Centers, Inc. - Davis Street Land Company of Tennessee LLC        Lease re: Store #82 (Green Hills), dated 10/28/2005                          $5,323   Winning Bidder
90 Taubman Centers, Inc. - Davis Street Land Company of Tennessee LLC        Lease re: Store #82 (Green Hills), dated 10/28/2005                  Included Above   Winning Bidder
91 Taubman Centers, Inc. - Tampa Westshore Associates Limited Partnership    Lease re: Store #63 (International Plaza), dated 3/29/2003                  $14,929   Winning Bidder
92 Taubman Centers, Inc. - Willow Bend Shopping Center Limited Partnership   Lease re: Store #29 (Shops at Willow Bend), dated 4/18/2012                 $10,206   Winning Bidder
93 Terreno 139th LLC - Paramus Design Center                                 Lease re: Gardena Distribution Center and HQ                                $63,886   Winning Bidder
94 Terreno 139th LLC - Paramus Design Center                                 Lease re: Store #91 (Paramus Design Center), dated 2/16/2018         Included Above   Winning Bidder
95 The Irvine Company, LLC                                                   Lease re: Store #25 (Fashion Island), dated 11/1/1993                       $14,923   Winning Bidder
96 The Irvine Company, LLC                                                   Lease re: Store #25 (Fashion Island), dated 11/1/1993                Included Above   Winning Bidder
97 The Mall in Columbia Business Trust                                       Lease re: Store #70 (Mall in Columbia), dated 6/30/2017              Included Above   Winning Bidder
98 The Mall in Columbia Business Trust                                       Lease re: Store #70 (Mall in Columbia), dated 6/30/2017              Included Above   Winning Bidder
99 The Retail Property Trust                                                 Lease re: Store #72 (Roosevelt Field), dated 10/28/2016                     $14,111   Winning Bidder
100 The Retail Property Trust                                                Lease re: Store #72 (Roosevelt Field), dated 10/28/2016              Included Above   Winning Bidder
101 The Roseville Fountains LP - The Fountains                               Lease re: Store #97 (The Fountains at Roseville), dated 6/27/2008            $7,861   Winning Bidder
102 The Roseville Fountains LP - The Fountains                               Lease re: Store #97 (The Fountains at Roseville), dated 6/27/2008    Included Above   Winning Bidder
103 TM Market ST - TM Market Street LLC                                      Lease re: Store #74 (Market St), dated 10/26/2002                            $8,666   Winning Bidder
104 TM Market ST - TM Market Street LLC                                      Lease re: Store #74 (Market St), dated 10/26/2002                    Included Above   Winning Bidder
105 Town Center Lakeside - Town Center Lakeside Ltd                          Lease re: Store #84 (Sugarland Town Square), dated 11/10/2005                $8,459   Winning Bidder
106 Village Square Dana Park, LLC                                            Lease re: Store #98 (Village Square at Dana Park), dated 8/16/2008           $7,184   Winning Bidder
107 Village Square Dana Park, LLC                                            Lease re: Store #98 (Village Square at Dana Park), dated 8/16/2008   Included Above   Winning Bidder
108 Village Square Dana Park, LLC                                            Lease re: Store #98 (Village Square at Dana Park), dated 8/16/2008   Included Above   Winning Bidder
109 Village Square Dana Park, LLC                                            Lease re: Store #98 (Village Square at Dana Park), dated 8/16/2008   Included Above   Winning Bidder
110 Village Square Dana Park, LLC                                            Lease re: Store #98 (Village Square at Dana Park), dated 8/16/2008   Included Above   Winning Bidder
111 Washington Prime Group - Clay Terrace Partners, LLC                      Lease re: Store #73 (Clay Terrace), dated 10/15/2004                         $7,863   Winning Bidder
112 Westfield Corp. - Annapolis Mall Owner LLC                               Lease re: Store #79 (Annapolis Mall), dated 11/11/2016                      $11,677   Winning Bidder
113 Westfield Corp. - Sherman Oaks Fashion Associates LP                     Lease re: Store #45 (Fashion Square), dated 6/27/2014                       $15,880   Winning Bidder
114 Westfield Corp. - Village at Westfield Topanga                           Lease re: Store #34 (Village at Topanga), dated 9/1/1998                    $11,247   Winning Bidder
115 Westfield Corp. - West Valley Owner LLC                                  Lease re: Store #34 (Village at Topanga), dated 9/1/1998             Included Above   Winning Bidder
Total                                                                                                                                                   $799,215
                                                                               Case 19-10488-KBO                                          Doc 309                    Filed 05/28/19           Page 8 of 14

Z Gallerie
Plan Supplement-Executory Contracts and Agreements



No.               Counterparty Name                          Debtor                               State what the contract or lease is for and the nature of the debtor's interest             Amount Required to Cure      Assignee (if Applicable)
                                                                                                                                                                                              Default Thereunder, If Any



1     24 Seven Staffing LLC                          Z Gallerie LLC   Agreement for Staffing Services for Z Gallerie, LLC                                                                                            $0                  Winning Bidder
2     4Cite Marketing, LLC                           Z Gallerie LLC   Master Service Agreement - Marketing Services                                                                                             $12,581                  Winning Bidder
3     80Twenty LLC                                   Z Gallerie LLC   Agreement for Staffing Services for Z Gallerie, LLC                                                                                            $0                  Winning Bidder
4     A&G Realty Partners, LLC                       Z Gallerie LLC   Real Estate Services Agreement                                                                                                                 $0                  Winning Bidder
5     A&G Realty Partners, LLC                       Z Gallerie LLC   Real Estate Services Agreement                                                                                                                 $0                  Winning Bidder
6     Accurate Personnel, LLC                        Z Gallerie LLC   Staffing Agreement                                                                                                                             $0                  Winning Bidder
7     ACE American Insurance Company (Chubb)         Z Gallerie LLC   Insurance Policy - General Liability, Employee Benefits Liability, Contingent Auto Liability                                                   $0
                                                                                                                                                                                                                                         Winning Bidder
8     Adobe Systems Inc.                             Z Gallerie LLC   Adobe Sales Order DR1677518                                                                                                                    $0                  Winning Bidder
9     Adobe Systems Inc.                             Z Gallerie LLC   Adobe Sales Order DR2166008                                                                                                                    $0                  Winning Bidder
10    Adobe Systems Inc.                             Z Gallerie LLC   Adobe Sales Order DR 1043830                                                                                                                   $0                  Winning Bidder
11    Advantage Human Resourcing, Inc.               Z Gallerie LLC   Temporary Staffing Agreement                                                                                                                   $0                  Winning Bidder
12    Aerotek, Inc.                                  Z Gallerie LLC   Agreement for Staffing Services for Z Gallerie, LLC                                                                                            $0                  Winning Bidder
13    Aetna Life Insurance Company                   Z Gallerie LLC   Aetna Group Insurance Policy                                                                                                                   $0                  Winning Bidder
14    Affirm, Inc.                                   Z Gallerie LLC   Merchant Agreement                                                                                                                             $0                  Winning Bidder
15    Alphapoint, Inc.                               Z Gallerie LLC   Agreement for Retirement Plan Investment & Consulting Services dated 1/1/2016                                                                  $0                  Winning Bidder
16    American Express Travel Related Services Com   Z Gallerie LLC   CORPORATE SERVICES COMMERCIAL ACCOUNT AGREEMENT                                                                                                $0                  Winning Bidder
17    American Heritage Billiards, Inc.              Z Gallerie LLC   Vendor Agreement                                                                                                                          $21,919                  Winning Bidder
18    Anchor Computer                                Z Gallerie LLC   Database Services Agreement                                                                                                                    $0                  Winning Bidder
19    Anchor Computer                                Z Gallerie LLC   Licensing Agreement                                                                                                                            $0                  Winning Bidder
20    Social Annex, Inc.(dba Annex cloud)            Z Gallerie LLC   Service Agreement                                                                                                                         $12,600                  Winning Bidder
21    Aptos, Inc.                                    Z Gallerie LLC   Subscription Services Order Form & Software Support Addendum                                                                             $456,256                  Winning Bidder
22    Aptos, Inc.                                    Z Gallerie LLC   Statement of Work Issued 9/21/2015                                                                                                 Included above                  Winning Bidder
23    Aptos, Inc.                                    Z Gallerie LLC   Statement of Work - Work Schedule - Merch RBI Data Connectors Implementation                                                       Included above                  Winning Bidder
24    Aptos, Inc.                                    Z Gallerie LLC   Statement of Work - Work Schedule - Customer Implementation                                                                        Included above                  Winning Bidder
25    Aptos, Inc.                                    Z Gallerie LLC   Statement of Work - Work Schedule - Implementation                                                                                 Included above                  Winning Bidder
26    Aptos, Inc.                                    Z Gallerie LLC   Statement of Work - Work Schedule - Adoption Services                                                                              Included above                  Winning Bidder
27    Aptos, Inc.                                    Z Gallerie LLC   Data Transfer Form                                                                                                                 Included above                  Winning Bidder
28    Aptos, Inc.                                    Z Gallerie LLC   Hardware Order                                                                                                                     Included above                  Winning Bidder
29    Aptos, Inc.                                    Z Gallerie LLC   Hardware Order - HP MP9 Server Configuration - Labs - Quote #41916-1 dated 4/20/2016                                               Included above                  Winning Bidder
30    Aptos, Inc.                                    Z Gallerie LLC   Hardware Order - RF Hardware Configuration - Quote #021517-4 dated 4/27/2017                                                       Included above                  Winning Bidder
31    Aptos, Inc.                                    Z Gallerie LLC   Amendment to Subscription Service Order Addendum                                                                                   Included above                  Winning Bidder
32    Aptos, Inc.                                    Z Gallerie LLC   Master Agreement                                                                                                                   Included above                  Winning Bidder
33    Aptos, Inc.                                    Z Gallerie LLC   Statement of Work                                                                                                                  Included above                  Winning Bidder
34    AT&T                                           Z Gallerie LLC   Universal Extension - Amendment to AT&T Business Network Service Pricing Schedule or Service Agreement #20120207-0040                     $25,207
                                                                                                                                                                                                                                         Winning Bidder
35    AT&T                                           Z Gallerie LLC   AT&T Managed Internet Service Pricing Schedule - Contract ID 8432644                                                               Included above                  Winning Bidder
36    AT&T                                           Z Gallerie LLC   Transfer of Service Agreement (143944UA)                                                                                           Included above                  Winning Bidder
37    AT&T                                           Z Gallerie LLC   AT&T Business Local Calling ILEC Pricing Schedule - Contract ID 8850752                                                            Included above                  Winning Bidder
38    AT&T                                           Z Gallerie LLC   AT&T Business Local Calling ILEC Pricing Schedule - Contract ID 8850753                                                            Included above                  Winning Bidder
39    AT&T                                           Z Gallerie LLC   AT&T Hybrid Cloud Solutions Pricing Schedule - Contract ID 143944UA                                                                Included above                  Winning Bidder
40    AT&T                                           Z Gallerie LLC   AT&T Hybrid Cloud Solutions Pricing Schedule - Contract ID 143944UA                                                                Included above                  Winning Bidder
41    AT&T                                           Z Gallerie LLC   AT&T VPN Service Pricing Addendum for Access Channels - Contract ID 143944UA                                                       Included above                  Winning Bidder
42    AT&T                                           Z Gallerie LLC   AT&T VPN Service Pricing Addendum for Access Channels - Contract ID 143944UA                                                       Included above                  Winning Bidder
43    AT&T                                           Z Gallerie LLC   AT&T Network Based IP VPN Remote Access Pricing Schedule - Contract ID 143944UA                                                    Included above                  Winning Bidder
44    AT&T                                           Z Gallerie LLC   AT&T Network Based IP VPN Remote Access Pricing Schedule - Contract ID 143944UA                                                    Included above                  Winning Bidder
45    Atlas Employment Services, Inc                 Z Gallerie LLC   Agreement for Staffing Services for Z Gallerie Inc.                                                                                            $0                  Winning Bidder
46    AudioEye, Inc.                                 Z Gallerie LLC   Mutual Non-Disclosure Agreement                                                                                                           $12,634                  Winning Bidder
47    AudioEye, Inc.                                 Z Gallerie LLC   SAAS Subscription Agreement                                                                                                        Included above                  Winning Bidder
48    AudioEye, Inc.                                 Z Gallerie LLC   Renewal Subscription                                                                                                               Included above                  Winning Bidder
49    AudioEye, Inc.                                 Z Gallerie LLC   Statement of Work No.1                                                                                                             Included above                  Winning Bidder
50    Aurico Reports, Inc.                           Z Gallerie LLC   Regulatory Compliacne Agreement                                                                                                                $0                  Winning Bidder
51    Automation Personnel Services, Inc.            Z Gallerie LLC   Agreement for Staffing Services for Z Gallerie, LLC                                                                                            $0                  Winning Bidder
52    Avalara, Inc.                                  Z Gallerie LLC   Sales Order for Sales Tax Software - Purchase Order IT-01AVA-20160826                                                                          $0                  Winning Bidder
53    Avalara, Inc.                                  Z Gallerie LLC   Sales Order for Sales Tax Software - Renewal                                                                                                   $0                  Winning Bidder
54    Avalara, Inc.                                  Z Gallerie LLC   Statement of Work Sales Audit Tax Content Consulting Project                                                                                   $0                  Winning Bidder
55    Avalara, Inc.                                  Z Gallerie LLC   Statement of Work                                                                                                                              $0                  Winning Bidder
56    Bank of America Merchant Services LLC          Z Gallerie LLC   Mutual Confidentialty Agreement                                                                                                    Included below                  Winning Bidder
                                                                                Case 19-10488-KBO                                          Doc 309                  Filed 05/28/19      Page 9 of 14

Z Gallerie
Plan Supplement-Executory Contracts and Agreements



No.                Counterparty Name                           Debtor                              State what the contract or lease is for and the nature of the debtor's interest      Amount Required to Cure      Assignee (if Applicable)
                                                                                                                                                                                        Default Thereunder, If Any



57    Bank Of America                                  Z Gallerie LLC   Equipment Agreement                                                                                                        Included below                  Winning Bidder
58    Bank of America Merchant Services LLC            Z Gallerie LLC   Amendment to Replacement Agreement                                                                                         Included below                  Winning Bidder
59    Bank of America Merchant Services LLC            Z Gallerie LLC   Amendment to the Stored Value Card Processing Agreement                                                                    Included below                  Winning Bidder
60    Bank of America Merchant Services LLC            Z Gallerie LLC   Service Confirmation Agreement                                                                                                     $9,581                  Winning Bidder
61    Bassett Mirror Co., Inc.                         Z Gallerie LLC   Vendor Agreement                                                                                                                       $0                  Winning Bidder
62    Belardi/Ostroy                                   Z Gallerie LLC   Consulting Agreement                                                                                                              $52,846                  Winning Bidder
63    BOSS Logistics, LLC                              Z Gallerie LLC   3rd PARTY LOGISTICS DISTRIBUTION and FULFILLMENT SERVICES AGREEMENT dated 7/1/2018                                                $10,189                  Winning Bidder
64    Brentwood Associates Private Equity V, L.P.      Z Gallerie LLC   Letter of Credit ("LOC")                                                                                                               $0
                                                                                                                                                                                                                                   Winning Bidder
65    Brentwood Private Equity V, LP                   Z Gallerie LLC   Financing Agreement-Unsecured Notes                                                                                                     $0                 Winning Bidder
66    Brink's US                                       Z Gallerie LLC   Services Agreement #10000097850 dated 1/27/2017                                                                                     $2,215                 Winning Bidder
67    C.N.A                                            Z Gallerie LLC   Insurance Policy - Cargo Stock Throughput                                                                                               $0                 Winning Bidder
68    Cabrillo Advisors, Inc.                          Z Gallerie LLC   Consulting Agreement                                                                                                                    $0                 Winning Bidder
69    California Physicians' Service dba Blue Shield   Z Gallerie LLC   Group Health Service Contract-Blue Shield of California PPO Plan                                                                        $0
      of California                                                                                                                                                                                                                Winning Bidder
70    California Physicians' Service dba Blue Shield   Z Gallerie LLC   Group Health Service Contract-Blue Shield of California Access+ HMO® Plan                                                               $0
      of California                                                                                                                                                                                                                Winning Bidder
71    California Physicians' Service dba Blue Shield   Z Gallerie LLC   Group Health Service Contract-Blue Shield of California PPO Savings Plan                                                                $0
      of California                                                                                                                                                                                                                Winning Bidder
72    California Physicians' Service dba Blue Shield   Z Gallerie LLC   Group Health Service Contract-Blue Shield of California Trio ACO HMO Plan                                                               $0
      of California                                                                                                                                                                                                                Winning Bidder
73    California Umbrella                              Z Gallerie LLC   Vendor Agreement                                                                                                                       $0                  Winning Bidder
74    Caltronics Business Systems                      Z Gallerie LLC   Equipment Lease Agreement                                                                                                             $24                  Winning Bidder
75    CareWorks Absence Management                     Z Gallerie LLC   Leave administration, disability claim administration and integrated disability management services agreement                          $0                  Winning Bidder
76    CDM Search, LLC                                  Z Gallerie LLC   Recruiting Services Invoices                                                                                                           $0                  Winning Bidder
77    CDW Corporation                                  Z Gallerie LLC   Licensing Subscription                                                                                                             $4,653                  Winning Bidder
78    Century Group Professionals, LLC                 Z Gallerie LLC   Settlement Agreement                                                                                                                   $0                  Winning Bidder
79    Chandra Rugs                                     Z Gallerie LLC   Vendor Agreement                                                                                                                       $0                  Winning Bidder
80    Citibank, N.A.                                   Z Gallerie LLC   Letter of Credit ("LOC")                                                                                                               $0                  Winning Bidder
81    Classic Home                                     Z Gallerie LLC   Vendor Agreement                                                                                                                       $0                  Winning Bidder
82    Comenity Bank f/k/a World Financial Network      Z Gallerie LLC   Private Label Credit Card Program Agreement dated October 15, 2003                                                                     $0                  Winning Bidder
83    Comenity Bank f/k/a World Financial Network      Z Gallerie LLC   First Amendment to the Private Label Credit Card Program Agreement dated October 15, 2003                                              $0                  Winning Bidder
84    Comenity, LLC                                    Z Gallerie LLC   Point of Sale Test Account Set up                                                                                                      $0                  Winning Bidder
85    Comenity, LLC                                    Z Gallerie LLC   Mutual Non-Disclosure Agreement                                                                                                        $0                  Winning Bidder
86    Commonwealth Home Fashions                       Z Gallerie LLC   Vendor Agreement                                                                                                                  $27,423                  Winning Bidder
87    Connexity, Inc.                                  Z Gallerie LLC   Merchant Program Agreement                                                                                                        $40,454                  Winning Bidder
88    Container Marketing, Inc. (CMI)                  Z Gallerie LLC   Vendor Agreement                                                                                                                       $0                  Winning Bidder
89    Corra Technology, Inc.                           Z Gallerie LLC   Services Agreement                                                                                                                     $0                  Winning Bidder
90    Corra Technology, Inc.                           Z Gallerie LLC   Master Service Agreement                                                                                                               $0                  Winning Bidder
91    Corra Technology, Inc.                           Z Gallerie LLC   Scope Change Order - Work Order #ZGAL.ECM.1802.1.4                                                                                     $0                  Winning Bidder
92    Corra Technology, Inc.                           Z Gallerie LLC   Scope Change Order - Work Order #ZGAL.ECM.1802.1.8                                                                                     $0                  Winning Bidder
93    Corra Technology, Inc.                           Z Gallerie LLC   Scope Change Order - Work Order #ZGAL.ECM.1802.1.9                                                                                     $0                  Winning Bidder
94    Corra Technology, Inc.                           Z Gallerie LLC   Scope Change Order - Work Order #ZGAL.ECM.1802.1.5                                                                                     $0                  Winning Bidder
95    Crown Equipment Corporation                      Z Gallerie LLC   Short Term Rental Agreement                                                                                                       $28,864                  Winning Bidder
96    Crown Equipment Corporation d/b/a Crown          Z Gallerie LLC   Proposal-Equipment Rental                                                                                                  Included above
      Lift Trucks - Long Beach                                                                                                                                                                                                     Winning Bidder
97    Crown Equipment Corporation d/b/a Crown          Z Gallerie LLC   Full Maintenance Service Agreement                                                                                         Included above
      Lift Trucks - Atlanta                                                                                                                                                                                                        Winning Bidder
98    Crown Equipment Corporation d/b/a Crown          Z Gallerie LLC   Full Maintenance Service Agreement                                                                                         Included above
      Lift Trucks - Long Beach                                                                                                                                                                                                     Winning Bidder
99    Curalate Inc.                                    Z Gallerie LLC   Master Service List and License Agreement                                                                                              $0                  Winning Bidder
100   Cybernetic Solutions, Inc.                       Z Gallerie LLC   Consulting Agreement                                                                                                              $28,287                  Winning Bidder
101   Dallimore & Co.                                  Z Gallerie LLC   Services Agreement                                                                                                                     $0                  Winning Bidder
102   Discovery Benefits, Inc.                         Z Gallerie LLC   Administrative Services Agreement                                                                                                      $0                  Winning Bidder
103   Downtown Company Luxury Bedding, Inc.            Z Gallerie LLC   Vendor Agreement                                                                                                                    $938                   Winning Bidder
104   Ecova, Inc.                                      Z Gallerie LLC   Services Agreement                                                                                                                     $0                  Winning Bidder
105   EFT Media Productions LLC d/b/a Evolution        Z Gallerie LLC   Location Contract for Filming Vanderpump Rules                                                                                         $0
      Media                                                                                                                                                                                                                        Winning Bidder
                                                                                 Case 19-10488-KBO                                       Doc 309                    Filed 05/28/19                          Page 10 of 14

Z Gallerie
Plan Supplement-Executory Contracts and Agreements



No.                Counterparty Name                             Debtor                              State what the contract or lease is for and the nature of the debtor's interest                         Amount Required to Cure      Assignee (if Applicable)
                                                                                                                                                                                                             Default Thereunder, If Any



106 Emtrain                                              Z Gallerie LLC   Add-On Order Form re License Agreement                                                                                                                    $0                  Winning Bidder
107 ENGIE Insight Services, Inc., f/k/a Ecova, Inc.      Z Gallerie LLC   Change of Name Agreement for a Services Agreement                                                                                                    $39,853
                                                                                                                                                                                                                                                        Winning Bidder
108 ENGIE Insight Services, Inc., f/k/a Ecova, Inc.      Z Gallerie LLC   Change Authorization/Amendment to a Total Energy and Sustainabiity Services Agreement (not signed by counterparty)                            Included above
                                                                                                                                                                                                                                                        Winning Bidder
109   Equest Corp.                                       Z Gallerie LLC   Maintenance Renewal                                                                                                                                       $0                  Winning Bidder
110   Euro Style, Inc.                                   Z Gallerie LLC   Vendor Agreement                                                                                                                                          $0                  Winning Bidder
111   Facilitysource, LLC                                Z Gallerie LLC   Facilities Maintenance Services Agreement                                                                                                           $267,115                  Winning Bidder
112   Federal Insurance Company (Chubb)                  Z Gallerie LLC   Insurance Policy - Crime & Fiduciary                                                                                                                      $0                  Winning Bidder
113   FedEx Corporate Services, Inc.                     Z Gallerie LLC   Fedex Technology Incentive Program Agreement                                                                                                        $876,283                  Winning Bidder
114   FedEx Corporate Services, Inc.                     Z Gallerie LLC   Pricing Agreement                                                                                                                             Included above                  Winning Bidder
115   Fireman's Fund Insurance Company (Allianz          Z Gallerie LLC   Insurance Policy - Property, Auto, Inland Marine,                                                                                                         $0
      SE)                                                                                                                                                                                                                                               Winning Bidder
116   First Data Services, LLC, as asignee of IPS Card   Z Gallerie LLC   Services Agreement                                                                                                                                         $0
      Solutions, d/b/a ValueLink                                                                                                                                                                                                                        Winning Bidder
117   Gasthalter & Co. LP                                Z Gallerie LLC   Engagement Letter re Retention of Communications Consultant                                                                                               $0                  Winning Bidder
118   Gift Solutions LLC                                 Z Gallerie LLC   Services Agreement                                                                                                                                        $0                  Winning Bidder
119   Goudarzi                                           Z Gallerie LLC   Agreement for Unarmed Protective Services                                                                                                             $1,993                  Winning Bidder
120   Granite Telecommunications LLC                     Z Gallerie LLC   AT&T Virtual Private Network Service Commercial Interconnect Authorization and Addendum to Pricing Schedule                                          $31,760                  Winning Bidder
121   Granite Telecommunications LLC                     Z Gallerie LLC   Commerical Account Form and Letter of Agency                                                                                                  Included above                  Winning Bidder
122   Great American Insurance Company of New            Z Gallerie LLC   Insurance Policy - Umbrella                                                                                                                               $0
      York                                                                                                                                                                                                                                              Winning Bidder
123   Great West Trust Company, LLC                      Z Gallerie LLC   Trust Agreement                                                                                                                                           $0                  Winning Bidder
124   Home Meridian Intl.,Inc.                           Z Gallerie LLC   Vendor Agreement                                                                                                                                          $0                  Winning Bidder
125   HR Personnel Services                              Z Gallerie LLC   Agreement for Staffing Services for Z Gallerie, LLC                                                                                                       $0                  Winning Bidder
126   iCIMS, Inc.                                        Z Gallerie LLC   Renewal Order Form                                                                                                                                        $0                  Winning Bidder
127   International Color Services                       Z Gallerie LLC   Agreement for Services re Graphics and Printing                                                                                                      $57,508                  Winning Bidder
128   Invesp                                             Z Gallerie LLC   CRO Service Agreement                                                                                                                                     $0                  Winning Bidder
129   IPS Card Solutions, Inc.                           Z Gallerie LLC   Stored Value Card Processing Agreement                                                                                                                    $0                  Winning Bidder
130   IPS Card Solutions, Inc. d/b/a Valuelink           Z Gallerie LLC   Stored Value Card Processing Agreement                                                                                                                    $0                  Winning Bidder
131   Iron Mountain Secure Shredding, Inc.               Z Gallerie LLC   Secure Shredding Services Agreement effective 9/22/2015                                                                                               $1,577                  Winning Bidder
132   Jaipur Rugs,Inc.Norcross, GA(dba Jaipur Rugs)      Z Gallerie LLC   Vendor Agreement                                                                                                                                      $3,025
                                                                                                                                                                                                                                                        Winning Bidder
133   JDA Software Inc                                   Z Gallerie LLC   Schedule 2-A Amended Maintenance Schedule                                                                                                            $77,414                  Winning Bidder
134   Jenna Couture                                      Z Gallerie LLC   Settlement Agreement                                                                                                                                      $0                  Winning Bidder
135   Jules & Associates                                 Z Gallerie LLC   Master Equipment Lease No. 200772418, Schedule No. 1                                                                                                      $0                  Winning Bidder
136   KeyBank National Association                       Z Gallerie LLC   Letter of Credit Reimbursement and Security Agreement (Standby Letter of Credit for benefit of Hanover Insurance Company)                                 $0                  Winning Bidder
137   KeyBank National Association                       Z Gallerie LLC   Letter of Credit Reimbursement and Security Agreement (Standby Letter of Credit for benefit of Hartford Fire Insurance Company)                           $0                  Winning Bidder
138   KHL Engineered Packaging Solutions                 Z Gallerie LLC   Equipment Rental Agreement dated 4/28/2008                                                                                                                $0                  Winning Bidder
139   Klehr Harrison Harvey Branzburg LLP                Z Gallerie LLC   Engagement Letter re Retention of Klehr Harrison as Conflicts Counsel                                                                                     $0                  Winning Bidder
140   Kount, Inc.                                        Z Gallerie LLC   Kount Services Agreement and Amendments                                                                                                               $3,405                  Winning Bidder
141   Landsberg Orora                                    Z Gallerie LLC   Equipment Rental Agreement                                                                                                                          $179,388                  Winning Bidder
142   LANtelligence                                      Z Gallerie LLC   Shoretel Licenses - Quote #MT-005750                                                                                                                      $0                  Winning Bidder
143   LANtelligence                                      Z Gallerie LLC   2016-2017 ShoreTel Partner Support Renewal - Quote # MT-007122                                                                                            $0                  Winning Bidder
144   LANtelligence                                      Z Gallerie LLC   Shoretel Licenses - Quote # MT-007378                                                                                                                     $0                  Winning Bidder
145   LANtelligence                                      Z Gallerie LLC   2017-2018 ShoreTel Partner Support - Quote # LP009000                                                                                                     $0                  Winning Bidder
146   LANtelligence                                      Z Gallerie LLC   2018-2019 Partner Support - Quote # LP1000075                                                                                                             $0                  Winning Bidder
147   LinkedIn                                           Z Gallerie LLC   LinkedIn Subscription Agreement                                                                                                                           $0                  Winning Bidder
148   Listrak, Inc.                                      Z Gallerie LLC   Services Agreement                                                                                                                                   $96,320                  Winning Bidder
149   Lloyd's of London/Euclid Executive                 Z Gallerie LLC   Insurance Policy - D&O                                                                                                                                    $0                  Winning Bidder
150   Lloyd's of London/Euclid Executive                 Z Gallerie LLC   Insurance Policy - Excess D&O                                                                                                                             $0                  Winning Bidder
151   Magento, Inc.                                      Z Gallerie LLC   Services Agreement                                                                                                                                        $0                  Winning Bidder
152   Magento, Inc.                                      Z Gallerie LLC   License Agreement - Order Form #0061500000WB10WAAT                                                                                                        $0                  Winning Bidder
153   Magento, Inc.                                      Z Gallerie LLC   License Agreement - Order Form #0061C00000WQkaqQAD                                                                                                        $0                  Winning Bidder
154   Manning Consulting Group, Inc.                     Z Gallerie LLC   Transportation Management Solutions Agreement                                                                                                       $103,626                  Winning Bidder
155   Manning Consulting Group, Inc.                     Z Gallerie LLC   Transportation Management Solutions Agreement re software and support services                                                                Included above                  Winning Bidder
156   M.C. Dean, Inc.                                    Z Gallerie LLC   Annual Maintenance Contract                                                                                                                               $0                  Winning Bidder
157   Meltwater News US Inc                              Z Gallerie LLC   Agreement for "Social Influencers/Engage Professionals"                                                                                              $22,000                  Winning Bidder
                                                                          Case 19-10488-KBO                                       Doc 309                    Filed 05/28/19     Page 11 of 14

Z Gallerie
Plan Supplement-Executory Contracts and Agreements



No.              Counterparty Name                        Debtor                              State what the contract or lease is for and the nature of the debtor's interest    Amount Required to Cure      Assignee (if Applicable)
                                                                                                                                                                                 Default Thereunder, If Any



158 Metropolitan Life Insurance Company           Z Gallerie LLC   Group Long Term Disability Insurance Policy                                                                                          $0                  Winning Bidder
159 Metropolitan Telecommunications a/k/a         Z Gallerie LLC   Agreement for Voice, Advanced Voice, Data & IP Services                                                                         $43,882
    MetTel                                                                                                                                                                                                                  Winning Bidder
160 Microexcel Inc.                               Z Gallerie LLC   SOW - Aptos CRM Feeds                                                                                                          $129,832                  Winning Bidder
161 Microexcel Inc.                               Z Gallerie LLC   SOW - BOPS Phase II Enhancements                                                                                         Included above                  Winning Bidder
162 Microexcel Inc.                               Z Gallerie LLC   SOW - Open Orders Export Using Shopvisible API                                                                           Included above                  Winning Bidder
163 Microexcel Inc.                               Z Gallerie LLC   SOW - Order Tracking II ETA Message                                                                                      Included above                  Winning Bidder
164 Microexcel Inc.                               Z Gallerie LLC   SOW - Taxware Enhancements                                                                                               Included above                  Winning Bidder
165 Microexcel Inc.                               Z Gallerie LLC   SOW - Web Customer Export Vi API                                                                                         Included above                  Winning Bidder
166 Microexcel Inc.                               Z Gallerie LLC   SOW - Annex Cloud Ratings Reviews API Integration                                                                        Included above                  Winning Bidder
167 Microexcel Inc.                               Z Gallerie LLC   SOW - Buy Online Pickup Phase 1                                                                                          Included above                  Winning Bidder
168 Microexcel Inc.                               Z Gallerie LLC   SOW - Kount Integration on Website                                                                                       Included above                  Winning Bidder
169 Microexcel Inc.                               Z Gallerie LLC   SOW - Custom Furniture/Product Variation Improvement                                                                     Included above                  Winning Bidder
170 Microexcel Inc.                               Z Gallerie LLC   SOW - Coupon Module Enhancements                                                                                         Included above                  Winning Bidder
171 Microexcel Inc.                               Z Gallerie LLC   SOW - BOPS Portal                                                                                                        Included above                  Winning Bidder
172 Microexcel Inc.                               Z Gallerie LLC   SOW - A+ Page Development                                                                                                Included above                  Winning Bidder
173 Microexcel Inc.                               Z Gallerie LLC   SOW - Aptos CRM API Integration                                                                                          Included above                  Winning Bidder
174 Microexcel Inc.                               Z Gallerie LLC   SOW - Avalara Tax Engine Integration                                                                                     Included above                  Winning Bidder
175 Microexcel Inc.                               Z Gallerie LLC   SOW - Internal Application                                                                                               Included above                  Winning Bidder
176 Microexcel Inc.                               Z Gallerie LLC   SOW - Load Testing Website                                                                                               Included above                  Winning Bidder
177 Microexcel Inc.                               Z Gallerie LLC   SOW - Payeezy Integration                                                                                                Included above                  Winning Bidder
178 Microexcel Inc.                               Z Gallerie LLC   SOW - Annex Cloud Ratings Reviews API Integration                                                                        Included above                  Winning Bidder
179 Microexcel Inc.                               Z Gallerie LLC   SOW - BOPS Portal Customer Service                                                                                       Included above                  Winning Bidder
180 Microexcel Inc.                               Z Gallerie LLC   SOW - Custom SKU Search                                                                                                  Included above                  Winning Bidder
181 Microexcel Inc.                               Z Gallerie LLC   Audioeye Accessibility Compliance Enhancements                                                                           Included above                  Winning Bidder
182 Mission Cloud Services                        Z Gallerie LLC   Change Order Request re: Proxy Setup                                                                                               $968                  Winning Bidder
183 Modus Furniture International                 Z Gallerie LLC   Vendor Agreement                                                                                                                $10,612                  Winning Bidder
184 Moovweb                                       Z Gallerie LLC   Order Form Full Service - Order Form #ZGallerie20190101                                                                              $0                  Winning Bidder
185 Moovweb                                       Z Gallerie LLC   Order Form Full Service - Order Form #ZGallerie20170427                                                                              $0                  Winning Bidder
186 Moovweb                                       Z Gallerie LLC   Order Form Full Service - Order Form #ZGallerie20180220                                                                              $0                  Winning Bidder
187 Moovweb                                       Z Gallerie LLC   Order Form Full Service - Order Form #ZGallerie20160419                                                                              $0                  Winning Bidder
188 Moovweb                                       Z Gallerie LLC   Master Service Agreement                                                                                                             $0                  Winning Bidder
189 Moovweb                                       Z Gallerie LLC   Order Form for online services                                                                                                       $0                  Winning Bidder
190 Moovweb                                       Z Gallerie LLC   Order Form for online services                                                                                                       $0                  Winning Bidder
191 MVP Systems Software, Inc.                    Z Gallerie LLC   JAMS Software Maintenance Subscription                                                                                               $0                  Winning Bidder
192 Oliver Gal. Inc.                              Z Gallerie LLC   Vendor Agreement                                                                                                                     $0                  Winning Bidder
193 Onica Group LLC                               Z Gallerie LLC   Cloud Optimizer Terms and Conditions                                                                                            $37,050                  Winning Bidder
194 Oracle America Inc                            Z Gallerie LLC   Executable Quote re Endeca                                                                                                      $44,268                  Winning Bidder
195 Oracle America Inc                            Z Gallerie LLC   Purchase Order #IT-01ENDECA-180119-1                                                                                     Included above                  Winning Bidder
196 Oracle America Inc                            Z Gallerie LLC   Purchase Order #IT-01ORACLE-20160105-1                                                                                   Included above                  Winning Bidder
197 Oracle America Inc                            Z Gallerie LLC   Purchase Order #IT-01ORACLE-20160105-2                                                                                   Included above                  Winning Bidder
198 Oracle Premier Support Renewal Center         Z Gallerie LLC   Technical Support Services Renewal Order - Support Service #6243176                                                      Included above                  Winning Bidder
199 Oriental Weavers                              Z Gallerie LLC   Vendor Agreement                                                                                                                   $307                  Winning Bidder
200 Park Place Technologies                       Z Gallerie LLC   Pricing Schedule                                                                                                                     $0                  Winning Bidder
201 PlayNetwork, Inc.                             Z Gallerie LLC   Amendment to Master Services Agreement                                                                                          $10,094                  Winning Bidder
202 Print Strategy Inc                            Z Gallerie LLC   Quote for Printing and Mailing Proposal for Paper products (executed by both parties)                                           $28,395                  Winning Bidder
203 RR Donnelly & Sons Company                    Z Gallerie LLC   Agreement                                                                                                                       $64,126                  Winning Bidder
204 R Squared Marketing Inc.                      Z Gallerie LLC   Master Service Agreement with R2 Marketing                                                                                           $0                  Winning Bidder
205 Reliastar Insurance Company (VOYA)            Z Gallerie LLC   Critical Illness Insurance Plan                                                                                                  $3,641                  Winning Bidder
206 RetailNext, Inc.                              Z Gallerie LLC   Purchase Agreement                                                                                                              $69,411                  Winning Bidder
207 RetailNext, Inc.                              Z Gallerie LLC   Master Purchse Agreement 01                                                                                              Included above                  Winning Bidder
208 RetailNext, Inc.                              Z Gallerie LLC   Amendment to Master Service Agreement 01                                                                                 Included above                  Winning Bidder
209 Rizzy Home, aGeorgiacorporation (dba Rizzy)   Z Gallerie LLC   Vendor Agreement                                                                                                                 $3,126
                                                                                                                                                                                                                            Winning Bidder
210   Robert N. Weingarten                        Z Gallerie LLC   Consulting Agreement with Robert Weingarten                                                                                          $0                  Winning Bidder
211   Robert Otto                                 Z Gallerie LLC   Severance Agreement                                                                                                                  $0                  Winning Bidder
212   SADA Systems, Inc                           Z Gallerie LLC   G Suite Customer Agreement and Ordering Document                                                                                $75,000                  Winning Bidder
213   SADA Systems, Inc                           Z Gallerie LLC   Services Agreement                                                                                                       Included above                  Winning Bidder
                                                                              Case 19-10488-KBO                                      Doc 309                    Filed 05/28/19                           Page 12 of 14

Z Gallerie
Plan Supplement-Executory Contracts and Agreements



No.                  Counterparty Name                        Debtor                             State what the contract or lease is for and the nature of the debtor's interest                          Amount Required to Cure      Assignee (if Applicable)
                                                                                                                                                                                                          Default Thereunder, If Any



214 salesforce.com, inc.                              Z Gallerie LLC   Order Form - Quote #Q-00373916                                                                                                                            $0                  Winning Bidder
215 Samanage USA, Inc.                                Z Gallerie LLC   Subscription Services for ITAM Licenses                                                                                                                   $0                  Winning Bidder
216 SAMS International                                Z Gallerie LLC   Vendor Agreement                                                                                                                                      $1,487                  Winning Bidder
217 Select Staffing                                   Z Gallerie LLC   Agreement for Staffing Services for Z Gallerie, LLC                                                                                                  $74,663                  Winning Bidder
218 SeoMoz, Inc.                                      Z Gallerie LLC   Local Agreement for digital location management                                                                                                           $0                  Winning Bidder
219 Sompo America Insurance Company                   Z Gallerie LLC   Insurance Policy - Workers Compensation (AOS)                                                                                                        $55,000                  Winning Bidder
220 Sompo America Insurance Company                   Z Gallerie LLC   Insurance Policy - Workers Compensation (WI)                                                                                                  Included above                  Winning Bidder
221 Sovos Compliance, LLC                             Z Gallerie LLC   Order Form re Sovos Cloud Solution Licenses effective 12/31/2018                                                                                    $104,280                  Winning Bidder
222 SPS Commerce                                      Z Gallerie LLC   Scope and Proposal for IT Services                                                                                                                        $0                  Winning Bidder
223 Summer Classics/ Private Label                    Z Gallerie LLC   Vendor Agreement                                                                                                                                     $13,032                  Winning Bidder
224 Summer Classics/ Private Label                    Z Gallerie LLC   Vendor Agreement                                                                                                                              Included above                  Winning Bidder
225 Syndicate 2623/623 at Lloyd's                     Z Gallerie LLC   Insurance Policy - Tech, E&O, Policy                                                                                                                      $0                  Winning Bidder
226 Taxware, LLC                                      Z Gallerie LLC   Taxware Master License and Services Agreement                                                                                                             $0                  Winning Bidder
227 Technology Management Concepts                    Z Gallerie LLC   Consulting Agreement                                                                                                                                      $0                  Winning Bidder
228 TeleCheck Services, Inc.                          Z Gallerie LLC   Paper Warranty Services Agreement                                                                                                                         $0                  Winning Bidder
229 TeleCheck Services, Inc.                          Z Gallerie LLC   Paper Warranty Services Agreement                                                                                                                         $0                  Winning Bidder
230 The CIT group/Commercial Services, Inc.           Z Gallerie LLC   Letter of Credit ("LOC")                                                                                                                                  $0
    and/or CIT Bank, N.A.                                                                                                                                                                                                                            Winning Bidder
231 The Ultimate Software Group, Inc.                 Z Gallerie LLC   Amendment to The Ultimate Software Group, Inc. UltiPro Agreement                                                                                      $5,755                  Winning Bidder
232 The Ultimate Software Group, Inc.                 Z Gallerie LLC   The Ultimate Software Group, Inc. UltiPro Agreement                                                                                           Included above                  Winning Bidder
233 The Ultimate Software Group, Inc.                 Z Gallerie LLC   Ultipro Affordable Care Act Distribution Services Supplement to The Ultimate Software Group, Inc. UltiPro Agreement - Employees               Included above
                                                                       healthcare benefits software subscription/support services                                                                                                                    Winning Bidder
234     The Ultimate Software Group, Inc.             Z Gallerie LLC   Ultipro Benefits Prime Supplement to The Ultimate Software Group, Inc. UltiPro Agreement                                                      Included above                  Winning Bidder
235     The Uttermost Co.                             Z Gallerie LLC   Vendor Agreement                                                                                                                                      $9,283                  Winning Bidder
236     Threat Management and Protection, Inc.        Z Gallerie LLC   Agreement for Investigative and Security Services                                                                                                         $0                  Winning Bidder
237     Threat Management and Protection, Inc.        Z Gallerie LLC   Agreement for Investigative and Security Services                                                                                                         $0                  Winning Bidder
238     TOV Furniture                                 Z Gallerie LLC   Vendor Agreement                                                                                                                                     $32,165                  Winning Bidder
239     TrueBlue Enterprises, Inc. as Agent for Its   Z Gallerie LLC   Agreement for Operation of Equipment                                                                                                                      $0
        Subsidiaries and Affiliates                                                                                                                                                                                                                  Winning Bidder
240     Tuscany 3PL                                   Z Gallerie LLC   Home Delivery Vendor Agreement (effective August 03, 2018)                                                                                          $520,492                  Winning Bidder
241     Unbounce Marketing Solutions, Inc.            Z Gallerie LLC   Subscription Services                                                                                                                                     $0                  Winning Bidder
242     Vaco Los Angeles, LLC                         Z Gallerie LLC   Client Services Agreement (Contract Hybrid) re Consulting Services                                                                                        $0                  Winning Bidder
243     Vector Security, Inc.                         Z Gallerie LLC   Security Agreement                                                                                                                                    $6,821                  Winning Bidder
244     Vision Service Plan                           Z Gallerie LLC   Group Vision Care Plan                                                                                                                                    $0                  Winning Bidder
245     VPLS Solutions, LLC                           Z Gallerie LLC   Brocade Essential Direct Support Subscription Services                                                                                                    $0                  Winning Bidder
246     VPLS Solutions, LLC                           Z Gallerie LLC   Fortinet Router Solution Services                                                                                                                         $0                  Winning Bidder
247     Wells Fargo Insurance                         Z Gallerie LLC   Broker Letter of Record                                                                                                                                   $0                  Winning Bidder
248     Workfront                                     Z Gallerie LLC   Z Gallerie Sales Order with Workfront Pro Flex License                                                                                                    $0                  Winning Bidder
249     Wpromote, Inc.                                Z Gallerie LLC   Feed Management Services Agreement                                                                                                                  $782,632                  Winning Bidder
250     Wpromote, Inc.                                Z Gallerie LLC   Search Engine Marketing Services Agreement                                                                                                    Included above                  Winning Bidder
251     X.Commerce, Inc. d/b/a Magento, Inc.          Z Gallerie LLC   Services Agreement                                                                                                                                        $0                  Winning Bidder
252     XSI Technologies                              Z Gallerie LLC   Proposal -Microsoft Dynamics GP2015 with Retail Bridge for APTOS                                                                                      $2,104                  Winning Bidder
253     yRuler Inc.                                   Z Gallerie LLC   Master Service Agreement for on-line non-downloadable cloud computing software                                                                       $10,000                  Winning Bidder
254     yRuler Inc.                                   Z Gallerie LLC   Statement of Work for access to yRuler Inc. "Tangiblee Platform"                                                                              Included above                  Winning Bidder
255     Zones Inc                                     Z Gallerie LLC   Statement of Work Bank Card Replacement                                                                                                                   $0                  Winning Bidder
256     Google LLC                                    Z Gallerie LLC   Advertising Services Agreement                                                                                                                       $38,473                  Winning Bidder
257     Flexport International LLC                    Z Gallerie LLC   Cerificate of Award for Customs Brokerage Services                                                                                                        $0                  Winning Bidder
Total                                                                                                                                                                                                                    $4,684,834
            Case 19-10488-KBO        Doc 309    Filed 05/28/19    Page 13 of 14



                                          Exhibit B

             Schedule of Rejected Executory Contracts and Unexpired Leases

        Pursuant to Article V of the Plan, on the Effective Date, except as otherwise provided
herein, each Executory Contract or Unexpired Lease, not previously assumed, assumed and
assigned, or rejected shall be deemed automatically rejected, pursuant to sections 365 and
1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) is
identified on the Schedule of Assumed Executory Contracts and Unexpired Leases; (2) is the
subject of a motion to assume such Executory Contracts or Unexpired Leases that is pending
on the Confirmation Date; (3) is a contract, release, or other agreement or document entered
into in connection with the Plan; or (4) is an insurance policy.
             Case 19-10488-KBO          Doc 309      Filed 05/28/19      Page 14 of 14



                                              Exhibit C

                             Schedule of Retained Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII of
the Plan, to the extent not sold to the Winning Bidder or released pursuant to the Plan, the
Reorganized Debtors, as applicable, shall retain and may enforce all rights to commence and
pursue, as appropriate, any and all Causes of Action, whether arising before or after the Petition
Date, including any actions specifically enumerated in the Schedule of Retained Causes of Action,
and the Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action shall
be preserved notwithstanding the occurrence of the Effective Date, other than the Causes of Action
released by the Debtors pursuant to the releases and exculpations contained in the Plan, including
in Article VIII thereof.

        To the extent not sold to the Winning Bidder or released pursuant to the Plan, Reorganized
Debtors may pursue such Causes of Action, as appropriate, in accordance with the best interests
of the Reorganized Debtors. No Entity may rely on the absence of a specific reference in the
Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action against it as
any indication that the Debtors or the Reorganized Debtors, as applicable, will not pursue
any and all available Causes of Action against it. The Debtors or the Reorganized Debtors,
as applicable, expressly reserve all rights to prosecute any and all Causes of Action against
any Entity, except as otherwise expressly provided in the Plan, including in Article VIII
thereof. Unless any Causes of Action against an Entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court order, the
Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and, therefore,
no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes
of Action upon, after, or as a consequence of the Confirmation or Consummation.

        To the extent not sold to the Winning Bidder or released pursuant to the Plan, the
Reorganized Debtors reserve and shall retain such Causes of Action notwithstanding the rejection
or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or
pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes
of Action that a Debtor may hold against any Entity shall vest in the Reorganized Debtors, except
as otherwise expressly provided in the Plan, including in Article VIII thereof. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall retain and may
exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce,
abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action
and to decline to do any of the foregoing without the consent or approval of any third party or
further notice to or action, order, or approval of the Bankruptcy Court.
